Opinion by
Beaver, J.,
In this case is the following stipulation: “ This case was tried at the same time with the case of Greiner v. The Safety Mutual Fire Insurance Co. (October Term, 1908, No. 155). The same assignments of error have been filed as in that case, and it is hereby stipulated, that the same order which will be entered in the case of H. N. Greiner, now the use of the Elizabethtown National Bank, Plaintiff and Appellee, v. The Safety Mutual Fire Insurance Co., of Lebanon, Pa., Defendant and Appellant (October Term, 1908, No. 155), shall be entered in this case."
An opinion in Greiner v. The Safety Mutual Fire Ins. Co., No. 155, October Term, 1908, has this day been filed ante, p. 387. For the reasons therein stated, the same judgment is entered herein.
Judgment affirmed.